Cite as 2013 Ark. 484

                  SUPREME COURT OF ARKANSAS
                                           No.   CR-13-631

                                                      Opinion Delivered   November 21, 2013

                                                      APPELLEE’S MOTION TO DISMISS
TERRY FARNSWORTH                                      APPEAL [WHITE COUNTY CIRCUIT
                                  APPELLANT           COURT, 73CR-10-213, 73CR-10-248,
                                                      HON. ROBERT EDWARDS, JUDGE]
v.

STATE OF ARKANSAS
                                    APPELLEE          MOTION GRANTED.

                                           PER CURIAM

       On July 19, 2013, appellant Terry Farnsworth lodged an appeal in this court from a

circuit court order that had dismissed his pro se petition for writ of habeas corpus for lack of

jurisdiction. The appellee State now asks that the appeal be dismissed for appellant’s failure to

submit a brief.

       Appellant was informed that his brief-in-chief was due here no later than August 28,

2013. As of the date of this opinion, he has not tendered a brief or filed a motion to file a

belated brief. He has taken no action to pursue the appeal.

       Failure of an appellant who is acting pro se to file a brief in an appeal is cause for

dismissal of an appeal. Butler v. Hobbs, 2012 Ark. 162 (per curiam); Barker v. Hobbs, 2011 Ark.

420 (per curiam); Ingold v. State, 2009 Ark. 611 (per curiam); see also Vickers v. State, 2009 Ark. 585

(per curiam); Pineda v. State, 2009 Ark. 554 (per curiam).

       Motion granted.

       Terry Farnsworth, pro se petitioner.

       Dustin McDaniel, Att’y Gen., by: David R. Raupp, Sr. Ass’t Att’y Gen., for appellee.